 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAVANCE ROSS PAYNE,                                No. 2:18-cv-0956 JAM CKD P
12                        Plaintiff,
13           v.                                          ORDER
14    C. BASER, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 1, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Defendants have filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court does not find the findings and recommendations to be supported by the record and by

27   proper analysis. Plaintiff admits he did not exhaust his administrative remedies and he has not

28   provided a valid legal excuse for failing to do so. Vaughn v. Hood, 670 F. App’x 962, 963 (9th
                                                         1
 1   Cir. 2016).
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The findings and recommendations filed May 1, 2019 are not adopted in full;
 4          2. Defendant Baser and Crisanto’s motion to dismiss (ECF No. 16) is granted without
 5   prejudice; and
 6          3. Plaintiff shall file his amended complaint within 20 days.
 7
     Dated: July 25, 2019                             /s/ John A. Mendez
 8                                                    HONORABLE JOHN A. MENDEZ
                                                      United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
